 1

 2

 3

 4

 5   FORSLUND LAW, LLC
 6
     Jacqueline A. Forslund # 154575
     P.O. Box 4476
 7   Sunriver, OR 97707
     Telephone:     541-419-0074
 8   Fax:           541-593-4452
 9
     Email:         jaf@forslundlaw.com

10   Attorney for Plaintiff

11                                  UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF CALIFORNIA
12

13   SHANT R. KASBARIAN,                 )                Case No. 1:18-cv-00122-LJO-SAB
                                         )
14         Plaintiff                     )                STIPULATION AND
                                         )                ORDER FOR AWARD OF ATTORNEY’S
15
                   v.                    )                FEES AND COSTS PURSUANT TO
16                                       )                28 U.S.C. §§ 1920 AND 2412(d).
     COMMISSIONER OF SOCIAL              )
17   SECURITY,                           )
                                         )
18
           Defendant                     )
19   ____________________________________)

20           IT IS HEREBY STIPULATED by and between the parties through their undersigned counsel,
21   subject to the approval of the Court, that Plaintiff be awarded attorney fees and expenses in the

22   amount of SEVEN THOUSAND FIVE HUNDRED dollars and ZERO cents ($7,500.00) under the

23
     Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), and costs in the amount of four hundred
     dollars ($400.00) under 28 U.S.C. § 1920. This amount represents compensation for all legal
24
     services rendered on behalf of Plaintiff by counsel in connection with this civil action, in accordance
25
     with 28 U.S.C. §§ 1920; 2412(d).
26
             After the Court issues an order for payment of EAJA fees and expenses to Plaintiff, the
27
     government will consider the matter of Plaintiff’s assignment of EAJA fees and expenses to
28   Plaintiff’s attorney. The government’s ability to honor the assignment will depend on whether the
     Kasbarian v. Saul                  Stipulation and Order    E.D. Cal. 1:18-cv-00122-LJO-SAB
 1   fees and expenses are subject to an offset allowed under the United States Department of the
 2   Treasury’s Offset Program pursuant to Astrue v. Ratcliff, 130 S.Ct. 2521 (2010). After the order of

 3
     EAJA fees and expenses is entered, the government will determine if they are subject to an offset.
             If it is determined that Plaintiff’s EAJA fees and expenses are not subject to an offset under
 4
     Astrue v. Ratcliff, 130 S. Ct. 2521 (2010) and the Department of Treasury’s Offset Program, then the
 5
     check for EAJA fees and expenses shall be made payable to Jacqueline A. Forslund, based upon
 6
     Plaintiff’s assignment of these amounts to Plaintiff’s attorney.
 7
             The parties agree that whether these checks are made payable to Plaintiff or Jacqueline A.
 8   Forslund, such checks shall be mailed to Plaintiff’s attorney at the following address: Jacqueline A.
 9   Forslund, Forslund Law LLC, P.O. Box 4476, Sunriver, Oregon 97707.
10           The parties further agree that the check for costs shall be made payable to Shant Kasbarian,

11   but mailed to Plaintiff’s attorney at the following address: Jacqueline A. Forslund, Forslund Law
     LLC, P.O. Box 4476, Sunriver, Oregon 97707. After Plaintiff’s attorney receives the check for costs,
12
     she will forward the check to Plaintiff.
13
             This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA attorney
14
     fees, and does not constitute an admission of liability on the part of Defendant under the EAJA or
15
     otherwise. Payment of the agreed amount shall constitute a complete release from, and bar to, any
16   and all claims that Plaintiff and/or Plaintiff’s Counsel may have relating to EAJA attorney fees in
17   connection with this action.
18

19                                                 Respectfully submitted,

20   Date: August 15, 2019                         JACQUELINE A. FORSLUND
                                                   Attorney at Law
21

22
                                                   /s/Jacqueline A. Forslund
23                                                 JACQUELINE A. FORSLUND
                                                   Attorney for Plaintiff
24

25   Date: August 15, 2019                         MCGREGOR W. SCOTT
                                                   United States Attorney
26                                                 DEBORAH STACHEL
                                                   Regional Chief Counsel, Region IX
27
                                                   Social Security Administration
28

     Kasbarian v. Saul                   Stipulation and Order    E.D. Cal. 1:18-cv-00122-LJO-SAB
 1                                              /s/Marcelo Illarmo
                                                MARCELO ILLARMO
 2                                              Special Assistant United States Attorney
 3
                                                *By email authorization
                                                Attorney for Defendant
 4
                                                  ORDER
 5

 6
     The above stipulation is APPROVED.

 7   IT IS SO ORDERED.

 8
         Dated:     August 16, 2019                      /s/ Lawrence J. O’Neill _____
 9                                              UNITED STATES CHIEF DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Kasbarian v. Saul                Stipulation and Order   E.D. Cal. 1:18-cv-00122-LJO-SAB
